U.S. Department of Justice

United States Attorney

 

Eastern District of Pennsylvania

615 Chestnut Street
Direct Dial: (215) 861-8464 Suite 1250
Facsimile: (215) 861- 8618 Philadelphia, Pennsylvania 19106-4476
E-mail Address: robert.j.livermore@usdoj.gov (215) 861-8200

March 10, 2020

U.S. District Court Clerk’s Office
Criminal Division

2609 United States Courthouse
601 Market Street

Philadelphia, PA 19106

Re: — United States v. Trung Lu
Criminal No. 19-390
Dear Clerk:

Please unimpound the Indictment in regard to the above-captioned case. The Indictment was
filed on July 10, 2019.

Very truly yours,

WILLIAM M. McSWAIN
United States Attorney

7 { A '
Larry A AS)
ROBERT J. LIVERMORE .
Assistant United States Attorney
